DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 and 09/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 11,296,187 to Liang et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the missing limitations would have been obvious to one of ordinary skill in the art or are otherwise a rewording of the essential elements of the cited patent.
Below, the pending claims are matched to their relevant equivalent in the cited patent. The patented language is italicized.

Pending Claim 16 recites a method for forming a semiconductor device, comprising: 
forming an opening between a gate structure and a S/D structure of the semiconductor device, wherein the gate structure comprises a gate dielectric layer; and 
Patented Claim 16 recites a method for forming a semiconductor device, comprising: 
forming an opening over a top surface of a substrate and between first and second terminals of the semiconductor device; and 

forming a seal layer on the opening between the gate structure and the S/D structure, comprising: 
forming a silicon carbide material, comprising: 

depositing a silicon carbide material in the opening to form a first portion of the seal layer, wherein the first portion of the seal layer entraps a pocket of air in the opening between the gate dielectric layer and the S/D structure; 
depositing a first portion of the silicon carbide material in the opening and between the first and second terminals; wherein a pocket of air is entrapped in the opening surrounded by the silicon carbide material, the first and second terminals, and the substrate;

depositing the silicon carbide material on top surfaces of the gate structure and the S/D structure to form a second portion of the seal layer; and 
depositing a second portion of the silicon carbide material on top surfaces of the first and second terminals,

performing an oxygen anneal process on the seal layer.
performing an oxygen anneal process on the deposited first and second portions of the silicon carbide material.

The pending application differs from the patented limitations by requiring the first and second terminals be a gate structure and an S/D structure. However, it would have been for the terminals of the patented semiconductor be gate and S/D structures given the context of the other claimed limitations and the drawings. Minor differences in the rest of the claims amounts to a rewording of already patented limitations. 
For brevity, the dependent claims are matched to their equivalent in the cited patent without repetition of the claim language. 
Pending claim 17 is unpatentable in view of patented claim 17.
Pending claim 18 is unpatentable in view of patented claim 18.
Pending claim 19 is unpatentable in view of patented claim 19.
Pending claim 20 is obvious in view of patented claim 16 since it is obvious to planarize the device to allow for upper levels of circuitry to be layered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a gate electrode on a fin region;
a source/drain ($/D) structure on the fin region;
an etch stop layer on a sidewall of the S/D structure;
a seal layer between the gate electrode and the etch stop layer, wherein the seal layer comprises a silicon carbide material doped with oxygen; and
an air gap in physical contact with the etch stop layer and surrounded by the seal layer, the fin region, the gate electrode, and the S/D structure.

Claim 10 recites a semiconductor device, comprising: 
a gate structure on a fin region, comprising: 
a gate electrode; and 
a first self-aligned contact (SAC) formed on the gate electrode; 
a source/drain (S/D) contact; 
a second SAC formed on the S/D contact; 
a seal layer comprising a silicon carbide material doped with oxygen, wherein the seal layer further comprises: 
a first portion between the gate structure and the S/D contact; and 
a second portion on top surfaces of the first SAC and the second SAC; and 
an air gap surrounded by the seal layer, the fin region, the gate electrode, and the S/D contact,

US PG Pub 2020/0105867 (“Lee”), US PG Pub 2020/0075417 (“Lee’417”), US PG Pub 2019/0296123 (“Lee’123”), US PG Pub 2019/0172752 (“Hsu”) and US Patent No. 9,608,065 (“Bergendahl”) are cited as being examples of relevant references in the art for comparison to Applicant’s invention. The references disclose various devices having a sealing layer comprising SiC:O but do not disclose (1) an SiC:O seal between the gate electrode and the etch stop layer, as defined by Applicant, wherein the air gap is in physical contact with the etch stop layer or (2) the sealing layer having a second portion on top surfaces of a first SAC and second SAC as defined by Applicant. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-9 and 11-15 depend on Claims 1 and 10, respectively, and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818